Citation Nr: 1211418	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, secondary to herbicide and/or chemical exposure.

2.  Entitlement to service connection for prostate cancer, secondary to herbicide and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in October 2005 and in April 2006, which denied the Veteran's claims for service connection for a respiratory disorder and for prostate cancer respectively, both claimed as secondary to herbicide and/or chemical exposure.  The Veteran testified at a March 2010 Travel Board hearing held at the Houston RO.

The Board also notes that the Veteran's appeal also initially included the issue of entitlement to service connection for glaucoma, claimed as being due to a diesel fuel spill.  That claim was denied by the Board in a November 2010 decision and remand.  Accordingly, the issue of the Veteran's entitlement to service connection for glaucoma is not presently on appeal before the Board.  The issues of the Veteran's entitlement to service connection for a respiratory disorder and for prostate cancer were remanded for further development, to include: efforts to contact the Veteran to request additional details (i.e., dates and locations) concerning his claimed in-service exposure to herbicides and chemicals; efforts to corroborate the Veteran's claimed herbicide and chemical exposure; scheduling the Veteran for VA examinations to determine the etiology of the Veteran's prostate cancer residuals, to include possible etiology to herbicide or chemical exposure, and to determine the nature and etiology of the Veteran's claimed respiratory disorder; and readjudication of the Veteran's claims by the RO.  The Board finds that the development action ordered in its remand have been performed but, for the reasons discussed below, finds that additional remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Claims development performed after the Board's prior November 2010 remand has revealed private treatment letters dated May 2010 from Dr. R.J.G. and a June 2010 private treatment letter from Dr. R.G.M.

In his letter, Dr. R.J.G. states that he has been the Veteran's primary care physician for several years; and in fact, was treating the Veteran when he was diagnosed with prostate cancer in 2005.  In the letter, Dr. R.J.G. continues, that if the Veteran was exposed to Agent Orange, then such exposure can be linked to his prostate cancer.  Hence, Dr. R.J.G. urges VA to reconsider the Veteran's claim for service connection for prostate cancer.

In his June 2010 letter, Dr. R.G.M. states that he has treated the Veteran since 1982 and currently treats him for various disorders, including prostate cancer and breathing problems.  Dr. R.G.M. opines that the Veteran's prostate cancer and his breathing problems are both "linked to his military service."

Although both Dr. R.J.G. and Dr. R.G.M. report longstanding doctor/patient relationships with the Veteran, documentation in the claims file includes only their letters of May and June of 2010 respectively.  Further, VA has not yet made any efforts to obtain the Veteran's complete treatment records from either Dr. R.J.G. or Dr. R.G.M.  In view of the long treatment histories and positive nexus opinions as to the Veteran's prostate cancer and breathing disorder that are reported by both doctors, the Veteran's treatment records from both private physicians is likely to be relevant to the issues of current diagnosis, chronicity of symptoms, and a possible etiology between both disorders and the Veteran's active duty service.  Accordingly, efforts should be made to obtain the Veteran's complete records from both Dr. R.J.G. and Dr. R.G.M.  38 C.F.R. § 3.159(c)(1).

The Board also notes that the records associated with the claims file pertain to treatment received by the Veteran only through June 2010.  In view of the foregoing remand instructions and in an effort to ensure that the Veteran's treatment history is as up to date as possible, efforts should also be made to contact the Veteran and to request that he identify any other private or VA medical facilities who have treated his prostate cancer and/or breathing disorder since June 2010.  Thereafter, any additional treatment records identified by the Veteran should also be obtained.  38 C.F.R. § 3.159(c)(1) and (2).

The RO should also perform any other development, as warranted by newly obtained evidence.  Thereafter, the RO should readjudicate the Veteran's claims.  If the outcome remains adverse to the Veteran, both he and his representative should be provided a Supplemental Statement of the Case and be given a reasonable opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a respiratory disorder and prostate cancer, both being claimed as secondary to herbicide and/or chemical exposure.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment from Dr. R.J.G. and Dr. R.G.M., and any treatment received for his breathing problems and/or prostate cancer since June 2010. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the current name(s) and current address(es) for Dr. R.J.G., Dr. R.G.M., and any private and/or VA treatment providers who have provided treatment for his breathing problems and/or prostate cancer since June 2010.

2.  Then, the RO should contact Dr. R.J.G., Dr. R.G.M., and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Any additional development, as warranted by the newly obtained evidence, should be performed.

4.  After completion of the above development, the Veteran's claims of entitlement to service connection for a respiratory disorder and prostate cancer, both being claimed as secondary to herbicide and/or chemical exposure, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


